Citation Nr: 0825706	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-41 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.

3.  Entitlement to service connection for traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970 and from February 1975 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  During the appeal period, the veteran's chondromalacia of 
the right knee has been manifested by x-ray evidence of 
arthritic changes, flexion no worse than 140 degrees and full 
extension; the veteran experiences no ankylosis, instability, 
or recurrent subluxation.

2.  During the appeal period, the veteran's chondromalacia of 
the left knee has been manifested by x-ray evidence of 
arthritic changes, flexion no worse than 140 degrees and full 
extension; the veteran experiences no ankylosis, instability, 
or recurrent subluxation.

3.  There is no competent medical evidence of record which 
shows a current diagnosis of arthritis other than of the 
knees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for chondromalacia of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 
(2007).

2.  The criteria for an evaluation greater than 10 percent 
for chondromalacia of the left knee have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 
(2007).

3.  The veteran does not have arthritis, other than of the 
knees, that was incurred in or aggravated by active service 
or that is causally related to service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's May 2007 Remand, the Appeals 
Management Center (AMC) sent the veteran a corrective VCAA 
notice, scheduled a VA medical examination to determine the 
nature and severity of the veteran's right and left knee 
disabilities, obtained VA clinical records from the Dayton 
VAMC dated from March 2004, and issued a Supplemental 
Statement of the Case (SSOC).  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's May 2007 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).



II.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

With respect to the veteran's service connection claim, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  A letter dated in 
June 2004 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In order to satisfy the duty to notify provisions for an 
increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

A letter dated in June 2007 advised the veteran that to 
establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that the 
condition had gotten worse.  That letter also advised him of 
how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
the June 2007 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and an SSOC was provided to the 
veteran in March 2008.    

The veteran was not advised of the specific criteria 
necessary for entitlement to a higher disability rating or 
that he needed to provide evidence demonstrating the effect 
that worsening has on his employment and daily life.  
However, the Board concludes that this error was not 
prejudicial.  The veteran demonstrated that there was actual 
knowledge of what was needed to establish the claim.  

Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  In a November 2004 Statement, 
the veteran demonstrated that he was aware that of the rating 
criteria for a higher evaluation for his knee disabilities.  
In addition, the veteran noted that he had to accept a 
medical retirement in large part from his service-connected 
disabilities.     

Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice as the record shows that this 
error was not prejudicial to the veteran, and the essential 
fairness of the adjudication process in this case was 
preserved.  

The Board also notes that in Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2007 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded VA examinations in March 2004 
and December 2007. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The December 2007 VA examination report is thorough and is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).
  


III.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The Board notes that 
the veteran has been provided with the new regulation in the 
October 2004 Statement of the Case.

The veteran seeks service connection for traumatic arthritis.  
The Board notes that the veteran has been granted service 
connection for disabilities of the knees which includes 
arthritic changes.  Thus, the Board finds that the veteran's 
claim for service connection for traumatic arthritis are for 
other parts of the body.  

In this regard, the Board notes that the veteran stated in 
December 2003, "I also request consideration for service-
connected compensation for traumatic arthritis as secondary 
to the above conditions [left knee disorder, right knee 
condition, and left foot tendonitis condition].  I have 
additional conditions that I feel could be related to the 
above listed service connected conditions and I request that 
maximum benefits be consider[ed]."  In a statement received 
by VA in June 2004, the veteran stated, "... I do not feel a 
proper rating can be obtain[ed] without an examination by VA 
specialists in orthopedics and rheumatology.  This will be 
the only way to determine what effect my service-connected 
conditions have contributed to secondary conditions such as 
problems with my hips, back, spread of arthritis to other 
parts of my body, etc."

In his April 2007 Appellant's Brief, the veteran's 
representative stated, "Regarding the issue of service 
connection for arthritis, it might be helpful if the regional 
office were to clarify which parts of the body are being 
claimed as secondary to the knees.  Is it the hips?  The 
lumbar spine?  The appellant's claim is rather vague, and the 
RO never asks which joints are involved, categorically 
denying arthritis as it is already linked to the knees."  
However, the Board notes that in January 2004, the RO 
requested that the veteran provide any treatment records for 
his conditions.  The veteran identified no such treatment 
records.  Thus, the only medical evidence of record includes 
service medical records and VA examinations, none of which 
indicate a diagnosis of arthritis for any part of the body 
other than the knees.      

In the absence of competent medical evidence that arthritis 
other than of the knees exists and it was caused by or 
aggravated by the veteran's military service or by service-
connected disability, the criteria for establishing service 
connection for traumatic arthritis have not been established.  
38 C.F.R. § 3.303. 

IV.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Here, the Board has found no medical evidence of record that 
would warrant a staged rating for this increased rating 
claim.  

The veteran's service-connected chondromalacia of the right 
knee with arthritic changes has been assigned a 10 percent 
disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5260.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2007).  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
assigned as follows: the first two digits will be selected 
from that part of the schedule most closely identifying the 
part, or system of the body involved, and the last two digits 
will be 99 for all unlisted conditions. Then, the disability 
is rated by analogy under a diagnostic code for a closely 
related disability that affects the same anatomical functions 
and has closely analogous symptomatology. 38 C.F.R. §§ 4.20, 
4.27 (2007).  In this case, the RO has determined that the 
diagnostic code most analogous to the veteran's right knee 
disability is DC 5260, which pertains to limitation of 
flexion.  
  
The veteran's service-connected left knee injury with 
chondromalacia, ligament laxity, and arthritic changes has 
been assigned a 10 percent disability rating pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5257-5260.  

Diagnostic Code 5257 refers to rating other impairment of the 
knee and provides a 10 percent evaluation for knee impairment 
with slight recurrent subluxation or lateral instability, a 
20 percent evaluation for moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

According to Diagnostic Code 5010, arthritis due to trauma 
that is substantiated by x-ray findings will be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Code 5261.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or when there is x-ray evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

At the VA examination in March 2004, the veteran reported 
that the problem with his knees was primarily pain, that his 
left knee was slightly worse than the right knee.  The 
veteran reported lifting weights, walking, and doing knee 
bends to work on strengthening.  The veteran also reported 
that he felt uneasy and unstable walking down stairs but that 
he did not use any assistive devices, had not had any falls, 
and had not had frank giving way episodes.  The veteran 
reported that he had undergone surgery for a meniscal repair 
and shaving of his chondromalacia with good outcome.

Physical examination demonstrated left knee flexion to 145 
degrees, and extension was full.  The veteran was able to 
hyperextend to 2 degrees with pain.  There was no effusion, 
negative patellofemoral grind, and negative apprehension.  He 
had possible medial and lateral joint line tenderness and 
some positive McMurray's medially and laterally with pain at 
the bilateral joint lines.  His left knee was stable to varus 
and to valgus stress at zero and 30 degrees and his ACL and 
PCL were intact.  

Right knee flexion was to 145 degrees, and extension was 
full.  The veteran was able to hyperextend to 2 degrees 
without pain.  There was effusion, positive patellar grind 
which was noted to be quite painful, but no apprehension.  He 
had positive tenderness over his medial joint line and a 
positive medial McMurray's with pain.  The veteran 
demonstrated no pain laterally, and his ACL and PCL were 
okay.  The veteran's right knee was stable to varus and 
valgus stress at zero and 30 degrees.  

The veteran was able to straight leg raise but was a bit weak 
bilaterally.  X-rays showed some arthritic changes involving 
both the knee joints.

At the VA examination in December 2007, the veteran reported 
that he used no crutches, braces, cane, wheelchair, or shoe 
inserts but that when on a long shopping trip, he used a 
motorized cart.  The veteran denied a history of unsteadiness 
but stated that he had fallen twice in the last year.  The 
veteran's main complaint was pain (described as a dull pain 
with occasional sharp pain) with "some weakness."  The 
veteran reported some occasional swelling in the left knee 
occurring approximately every three months and noted leg 
fatigability in addition to weakness.

Physical examination demonstrated normal alignment without 
obvious deformity and no significant limb length inequality.  
The veteran denied pain along the medial and lateral joint 
line with direct palpation, there was no significant 
tenderness posteriorly, but there was pain with palpation of 
the patella bilaterally.  Range of motion testing 
demonstrated 2 degrees of hyperextension with pain and 140 
degrees of flexion.  The veteran was able to squat down past 
90 degrees but was slow to rise.  Both knees were stable to 
varus and valgus stress at both neutral and 30 degrees.  
There was a negative posterior drawer, anterior drawer, and 
Lachman exam.  McMurray's test appeared to be negative.  The 
veteran demonstrated a positive patellar grind test 
bilaterally but no patellar apprehension.  There was mild 
crepitus present in the patella femoral joint bilaterally 
with range of motion testing.

With repetitive squat type motion, the veteran stated that he 
did have an increase in pain as well as fatigue and weakness; 
however, he denied any apparent additional incoordination, 
and his main complaint was of pain located in the region of 
the anterior aspect of the knee with deep squatting.  
Although the veteran appeared to be able to maintain his 
range of motion, he was unable to maintain equivalent muscle 
strength through repetitions of the squatting motion.  

The Board notes that the veteran has bilateral chondromalacia 
with arthritic changes.  The veteran's complaints with 
respect to the knees are pain, fatigability, and weakness.  
In March 2004, the veteran described being unstable walking 
down stairs; however, he indicated that he had not had any 
falls and had not had giving way episodes.  In December 2007, 
the veteran denied a history of unsteadiness; however, he 
stated that he had fallen twice within that year.  Although 
there is some report of instability, there was no objective 
evidence of instability or subluxation at either VA 
examination.  Inasmuch as there was no instability noted on 
either VA examination, rating the disability under the 
Diagnostic Code 5257 criteria for knee disability manifested 
by subluxation or instability appears to be inappropriate.

Diagnostic Code 5003 provides that when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  In application of Diagnostic Code 5003, the Court has 
held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that "painful motion of a major joint . . . 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion." See also 38 C.F.R. § 4.59.

X-rays of the knees dated in April 2004 reported arthritic 
changes.  In light of the findings of arthritis, and the 
objective findings that both knees are affected by some 
limitation of motion, albeit noncompensable under the rating 
criteria for the knee, a 10 percent disability rating is 
appropriate under Diagnostic Code 5003.  However, as flexion 
for both knees has not been shown to have been limited to 30 
degrees or less, a higher rating under Diagnostic Code 5260 
is not warranted; and as extension has always been reported 
as full, a separate compensable rating under Diagnostic Code 
5261 is not warranted.        

With the findings of arthritis and some limitation of motion, 
functional loss must be considered.  Although there is 
objective evidence of mild weakness and fatigability 
associated with the veteran's bilateral knee disabilities, it 
has not been shown that the veteran has any functional loss 
beyond that currently compensated.  The VA examiner in 
December 2007 noted that the veteran's range of motion was 
not significantly affected by his knee disabilities and 
stated, "Given that he is able to accomplish most of his 
activities of daily living and that he is able to walk a 
distance of approximately 1/2 mile, I find that he has mild to 
moderate functional disability as a result of his right and 
left knee conditions."  In addition, even taking into 
account the veteran's knee pain, the Board finds that, when 
the ranges of motion for both knees are considered together 
with the evidence of functional loss due to right knee 
pathology, the evidence is insufficient to show that the loss 
of motion in either knee more nearly approximates the 
criteria for a 20 percent rating under either DC 5260 or DC 
5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's bilateral knee 
disabilities, but finds that no higher rating is assignable 
as Diagnostic Code 5256 requires ankylosis, clearly not 
present in this case.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present service-
connected knee disabilities suggests that he does not have 
sufficient symptoms so as to warrant a rating in excess of 10 
percent for either knee.

The Board notes that there is no evidence of record that the 
veteran's service-connected knee disabilities cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected knee disabilities.  The Board notes that 
the veteran has indicated that he had to take a medical 
retirement from the Postal Service because he could not 
longer do his job; and the veteran's November 2004 statement 
noted that his retirement was due in large part to his 
service-connected disabilities.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.

Entitlement to service connection for traumatic arthritis of 
other than the knees is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


